                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA                       )
                                                )
                        Plaintiff,              )
                                                )
       vs.                                      )
                                                )   CASE NO. 2:18-cv-1456
                                                )   Judge Algenon L. Marbley
GS CALTEX CORPORATION,                          )   Magistrate Judge Chelsey M. Vascura
HANJIN TRANSPORTATION CO., LTD.,                )
and SK ENERGY CO., LTD.                         )
                                                )
                       Defendants.              )

             CERTIFICATION OF DEFENDANT GS CALTEX CORPORATION
                         PURSUANT TO 15 U.S.C. § 16(g)

       Pursuant to 15 U.S.C. § 16(g), defendant GS Caltex Corporation (“GS Caltex”) states that

no written or oral communications were made by or on behalf of GS Caltex to any officer or

employee of the United States concerning or relevant to the Proposed Final Judgment, except for

communications made by counsel of record alone.

       GS Caltex certifies that, with this submission, it has complied with the requirements of 15

U.S.C. § 16(g), and that this submission is a true and complete description of communications

known to GS Caltex that are required to be reported pursuant to that provision.

Dated: December 7, 2018                      Respectfully submitted,


                                                    s/ James A. Wilson
                                             James A. Wilson (#0030704), Trial Attorney
                                             Vorys, Sater, Seymour & Pease LLP
                                             52 East Gay Street
                                             P.O. Box 1008
                                             Columbus, Ohio 43216
                                             (614) 464-5606
                                             jawilson@vorys.com
Scott D. Hammond (pro hac vice pending)
GIBSON DUNN & CRUTCHER, LLP
1050 Connecticut Avenue NW
Washington, DC 20036
shammond@gibsondunn.com
Tel.: (202) 955-3584

Daniel G. Swanson (pro hac vice pending)
dswanson@gibsondunn.com
Melissa Phan (pro hac vice pending)
mphan@gibsondunn.com
GIBSON DUNN & CRUTCHER, LLP
333 South Grand Avenue
Los Angeles, CA 90071
Tel.: (213) 229-7000


Counsel for Defendant GS Caltex Corporation




  2
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was filed electronically on

December 7, 2018. Notice of this filing will be sent to Plaintiff’s counsel by operation of the Court’s

electronic filing system. Parties may also access this filing through the Court’s system.


                                                     s/ James A. Wilson
                                               Counsel for Defendant GS Caltex Corporation
